DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on the following applications:
application number 202021096556.2, filed in CHINA on June 12, 2020;
application number 202021529651.7, filed in CHINA on July 28, 2020;
application number 202021676898.1, filed in CHINA on August 12, 2020;
application number 202022130240.7, filed in CHINA on September 24, 2020;
application number 202022130319.X, filed in CHINA on September 24, 2020;
application number 202110043839.3, filed in CHINA on January 13, 2021;
application number 202120090398.8, filed in CHINA on January 13, 2021; and
application number 202120328550.1, filed in CHINA on February 5, 2021.

It is noted, however, that applicant has not filed a certified copy of any of the cited applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on November 19 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Suspended LED Fixtures having Adjustable Cord Support

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	includes a base configured to be attached to a support structure, a cord; a housing; and at least one light emitting diode (LED) provided in the housing.  The cord is coupled to the base at one end, and to the housing at another end.  The fixture further includes means for suspending the housing from the base by means of the cord, such that the position of the housing along the cord is adjustable, with the housing storing a slack length of the cord.configured to provide an adjustable beam spread angle.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 217-225 are objected to because they appear to be narrative in form; use overly intricate or verbose language which might be considered unclear; and/or include many grammatical, syntax, or typographical errors. 

The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
Section (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 228-231, 234 and 235 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Dependent claim 228 is rejected as it attempts to define “the ring” as configured to be moved without rotation about a central axis; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic. 

Dependent claim 229 is rejected as it attempts to define “the ring” as causing a linear displacement of a lens relative to the LED when such “ring” is rotated; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic. 

Dependent claim 230 is rejected as it attempts to define “the ring” as preventing light from illuminating outside a targeted area when such “ring” is projected away from the housing; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic. 

Dependent claim 231 is rejected as it attempts to define “the ring” as being configured to be manually rotate by a user; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic. 

Dependent claim 234 is rejected as it attempts to define “the ring” as being configured to translate about an axis relative to the housing, and not rotate relative to a bushing rotatably fixed to the housing; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic. 

Dependent claim 235 is rejected as it attempts to define “the bushing” as being changing the distance between an emitter and a lens, when rotated; however, the cited claim, or even the originally filed description, fails to define the structural element/features/arrangement enabling the claimed functional characteristic.

Section (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 217-225, 229, 230 and 235 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention. 

Independent claim 217 is indefinite as it unclear if the recited “fixture support” is a required element of the claimed apparatus, or merely the external element the claimed fixture support” as attempting to refer to the external supporting structure the claimed base is intended to be coupled to, such external supporting structure being beyond the scope of the claimed apparatus. 

Dependent claims 218-225 are rejected at least for their dependency on indefinite claim 217, as previously detailed.

Dependent claim 220 is indefinite as it fails to provide proper antecedent basis for the limitation “the height”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the limitation  “the height” as attempting to reference the distance between the base and the housing.

Dependent claim 229 is indefinite as it is not clear if the recited “lens” is a required element of the claimed invention, or merely the external structure the claimed ring is intended to actuate.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed “lens” as being a required element of the claimed invention. 

Dependent claim 230 is indefinite as it fails to provide proper antecedent basis for the limitation “the emitter”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed the emitter” as attempting to reference the previously defined “light emitting diode” (see independent claim 226, from which claim 230 directly depends). 

Dependent claim 235 is indefinite as it is not clear if the recited “lens” is a required element of the claimed invention, or merely the external structure the claimed bushing is intended to effect.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed “lens” as being a required element of the claimed invention.

Section (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 220, and 221 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Dependent claim 220 defines the “height” as being adjustable by manually withdrawing the cord from the housing; however, such functional capability appears 

Dependent claim 221 defines the “height” as being manually adjustable by pushing the cord into the housing; however, such functional capability appears inherent to the apparatus defined by previous claim 219 (from which claim 220 depends).  The invention defined by claim 221 appears substantially identical to that defined by the previous claim.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 217.	An illumination apparatus 
a housing;
at least one light-emitting diode ("LED") disposed in [[a]]the housing; 
a base configured to be attached to a support structure; and 
a cord having a first end , and a second end the cord configured to suspend the housing from the base[[;]], 
wherein the housing is configured to[[:]] engage the cord at a location along the cord between the first end and the second end to suspend the housing at the location[[;]], and store a slack length of the cord

CLAIM 220.	The apparatus of claim 219 wherein a length of the cord between the base and the housing is adjustable by manually withdrawing the cord from the housing. 
  
CLAIM 229.	The apparatus of claim 228, further comprising a lens optically coupled to the LED, wherein rotating the ring causes a linear displacement of [[a]]the lens relative to the LED. 
  
CLAIM 230.	The apparatus of claim 226 wherein projecting the ring away from the housing, in operation, prevents light from the LED from illuminating outside a targeted volume extending away from the housing. 
  
CLAIM 235.	The apparatus of claim 234 wherein rotation of the bushing changes a distance between the LED and lens.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 217-221 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASTENBROEK et al. (U.S. Pat. 10,337,701).

Regarding independent claim 217 (as best understood), MASTENBROEK et al. discloses an apparatus for providing light (as seen in Figure 1) including a light-emitting diode 6 (as seen in Figure 3) disposed in a housing 1 (as seen in Figure 1); a base 4 configured to dock to a fixture support (as evidenced by Figure 1); and a cord 5 (as seen in Figure 1) having a first end (end of element 5 connected to element 4, as seen in Figure 1) that is electrically terminated in the base 4 (as seen in Figure 1); and a second end (end of element 5 connected to element 1, as seen in Figure 1) that is electrically terminated in the housing 1 (as seen in Figure 1); and is configured to suspend the housing 1 from the base 4 (as seen in Figure 1); wherein the housing 1 is configured to engage the cord 5 at a location along the cord 5 between the first end and the second end to suspend the housing 1 at the location (as seen in Figure 1); and store a slack length of the cord 5 in the housing 1 (as evidenced by Figure 3). 

Regarding dependent claim 218 (as best understood), MASTENBROEK et al. further discloses the cord 5 defines a plurality of locations continuously distributed along the cord 5 (inherent, as seen in Figure 1); and the housing 1 is configured to engage the cord 5 at any location in the plurality (element 1 could engage element 5 as any point of element 5, as evidenced by Figure 3). 

Regarding dependent claim 219 (as best understood), MASTENBROEK et al. further discloses the housing 1 is further configured to engage the cord 5 by mechanical interference (element 13, as seen in Figure 3). 

Regarding dependent claim 220 (as best understood), MASTENBROEK et al. further discloses the height is adjustable by manually withdrawing the cord 5 from the housing 1 (the distance between element 1 and element 4 could be adjusted by manually withdrawing element 5 into or out of element 1, as evidenced by Figure 3). 

Regarding dependent claim 221 (as best understood), MASTENBROEK et al. further discloses the height is adjustable by manually pushing the cord 5 into the housing 1 (the distance between element 1 and element 4 could be adjusted by manually withdrawing element 5 into or out of element 1, as evidenced by Figure 3).  

Claims 226-228 and 230-232 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOMMERS et al. (U.S. Pat. 6,866,401).

Regarding independent claim 226, SOMMERS et al. discloses an apparatus 30 (as seen in Figure 2) for providing light (see lines 22-26 of column 3), the apparatus 30 including a light-emitting diode 32 (as seen in Figure 2) disposed in a housing 42 (as seen in Figure 2); a ring 44 (as seen in Figure 2) that is configured to be supported by the housing 42 (as seen in Figure 2) at a first user-selectable position relative to the housing 42 (as seen in Figure 2); a second user-selectable position relative to the housing 42 (as seen in Figure 3); and a third user-selectable position relative to the housing 42 that is continuously selectable between the first user-selectable position and the second user-selectable position (see lines 21-26 of column 4). 

Regarding independent claim 227, SOMMERS et al. further discloses the ring 44 is configured to be moved between the positions without rotation about a central axis of the ring 44 (linear sliding motion, see lines 3-5 of column 4). 

Regarding independent claim 228, SOMMERS et al. further discloses, at the positions, in operation, rotation of the ring 44 changes a beam spread angle of light emitted from the LED 36 (see lines 43-48 of column 6). 

Regarding independent claim 230 (as best understood), SOMMERS et al. further discloses projecting the ring 44 away from the housing 42, in operation, prevents light from the emitter 36 from illuminating outside a targeted volume extending away from the housing 42 (see lines 3-5 of column 4). 

Regarding independent claim 231, SOMMERS et al. further discloses the ring 44 is configured to be manually rotated by a user (as evidenced by Figures 2-7). 

Regarding independent claim 232, SOMMERS et al. further discloses the ring 44 is further configured to nest in the housing 42 (as seen in Figure 2); and telescopically extend away from the housing 42 (as seen in Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 222-225 are rejected under 35 U.S.C. 103 as being unpatentable over MASTENBROEK et al. (U.S. Pat. 10,337,701) in view of ARAKAWA (U.S. Pat. 5,417,400).

Regarding dependent claim 222 (as best understood), MASTENBROEK et al. discloses all the limitations of the claim (as previously detailed), except the housing 1 5 at the location; and relax in response to passage of the cord 5 into the housing 1.
However, ARAKAWA discloses an illumination apparatus (as seen in Figure 3) including a base 50 (as seen in Figure 3) coupled to a supporting surface (as seen in Figure 3); a housing 38 with a light source (as evidenced by line 1 of column 5); a cord 18 (as seen in Figure 3) having a first end 42 (as seen in Figure 3) coupled to the base 50 (as seen in Figure 3) and a second end coupled to the housing 38 (as seen in Figure 3); and a normally-closed gripper 10 (as seen in Figure 2) provided in the housing 38 (as seen in Figure 3) and configured to grip the cord 18 at a desired location (as seen in Figure 2), and relax in response to passage of the cord 18 into the housing 38 (as seen in Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art normally-closed gripper 10 of ARAKAWA with the patented apparatus of MASTENBROEK et al., according to the known methods taught by ARAKAWA, to yield the predictable result of enabling the apparatus of MASTENBROEK et al. to be easily adjusted along the cord 5. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).
	
Regarding dependent claim 223 (as best understood), MASTENBROEK et al. and ARAKAWA individually disclose, or at least suggest when combined all the limitations of the claim (as previously detailed), with ARAKAWA further disclosing the gripper 10 is configured for manual insertion of the cord 18 into the housing 38 (see from line 63 of column 3, to line 16 of column 4); and withdrawal of the cord 18 from the housing 38 (see from line 63 of column 3, to line 16 of column 4). 

Regarding dependent claim 224 (as best understood), MASTENBROEK et al. and ARAKAWA individually disclose, or at least suggest when combined all the limitations of the claim (as previously detailed), with ARAKAWA further disclosing the gripper 10 includes a spring 28 (as seen in Figure 2) that is disposed coaxially about an axis of the cord 18 (as seen in Figure 2); and bumpers 22 (as seen in Figure 2) supported by the spring 28 (as seen in Figure 2); wherein compression of the spring 28 displaces the bumpers 22 radially away from the axis to release the cord 18 (see from line 63 of column 3, to line 16 of column 4); and urging of the cord 18 into the housing 38 causes the compression (see from line 63 of column 3, to line 16 of column 4). 

Regarding dependent claim 225 (as best understood), MASTENBROEK et al. and ARAKAWA individually disclose, or at least suggest when combined all the limitations of the claim (as previously detailed), with ARAKAWA further disclosing under a first tension from the housing 38, the bumpers 22 engage the cord 18 to suspend the housing 38 (see from line 63 of column 3, to line 16 of column 4); and under a second tension from a user, the cord 18 is slideable out of the housing 38 against the bumpers 22 (see from line 63 of column 3, to line 16 of column 4). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamache et al. (U.S. Pat. 1,606,873) and Van Gompel (U.S. Pat. 4,141,117) cord arresting supports including a housing having a gripper configured to grip a cord 
Chao (U.S. Pat. App. Pub. 2010/0208371), Chen (U.S. Pat. App. Pub. 2010/0284192), Brands et al. (U.S. Pat. 8,152,327), Miyahara (U.S. Pat. App. Pub. 2012/0206927), Gupta et al. (U.S. Pat. 8,371,710), Chang (U.S. Pat. 9,494,299), Li (U.S. Pat. 9,739,472), and Chen et al. (U.S. Pat. 10,883,712) disclose illumination devices including at least one light emitting diode (LED) disposed in a housing. Some further disclose the housing being suspended by a cord; while others further disclose a light modifier supported by a ring coupled to the housing, such ring configured to be linearly adjusted with respect to the housing.

Allowable Subject Matter
Claim 233 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 229, 234 and 235 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875